     Case 2:19-cv-00699-TLN-KJN Document 28 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RONNIE CHEROKEE BROWN,                           No. 2:19-cv-0699 TLN KJN P
12                        Plaintiff,
13             v.                                         ORDER
14       R. PLESCHUK, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

18   under 42 U.S.C. § 1983. Plaintiff alleges that defendants Dr. Pleschuk and Dr. Valencia were

19   deliberately indifferent to plaintiff’s serious mental health needs and violated plaintiff’s due

20   process rights by intentionally lowering plaintiff’s mental health care from EOP to CCCMS based

21   on false information and their own self-interest, and transferring plaintiff to a “very dangerous”

22   SHU program at Corcoran State Prison.1 On June 18, 2020, defendants filed a motion to opt out

23   of the post-screening ADR project. Due to the COVID-19 pandemic, counsel for defendants was

24   unable to speak with plaintiff, but cite his motion for summary judgment filed while the case was

25   stayed as an indication that he intended to prosecute this action rather than participate in a

26   1
       The CDCR’s Mental Health Services Delivery System Program Guide provides four levels of
27   mental health care services: Correctional Clinical Case Management System (“CCCMS”); Enhanced
     Outpatient (“EOP”); Mental Health Crisis Bed (“MHCB”) and inpatient hospital care. Coleman v.
28   Brown, 2013 WL 6491529, at *1 (E.D. Cal. Dec. 10, 2013).
                                                         1
     Case 2:19-cv-00699-TLN-KJN Document 28 Filed 08/19/20 Page 2 of 2

 1   settlement conference. Based on plaintiff’s motion as well as counsel’s own evaluation of the

 2   case following discussion with counsel’s supervisor, defendants do not believe an early

 3   settlement conference would be fruitful. Finally, counsel notes that another case filed by plaintiff

 4   is presently set for settlement on August 11, 2020, which presents an opportunity for plaintiff to

 5   settle this case as part of a global settlement. Brown v. Henry, No. 2:19-cv-2304 TLN KJN P

 6   (E.D. Cal.).

 7            In the meantime, plaintiff filed a request to withdraw his motion for summary judgment,

 8   and expressed his interest in participating in one global settlement conference on August 11,

 9   2020, in connection with his other pending case. (ECF No. 27.)

10            It is unclear whether the instant case was discussed during the August 11, 2020 settlement

11   conference in which the parties did settle plaintiff’s second case, Henry, No. 2:19-cv-2304 TLN

12   KJN. However, it appears that circumstances have changed since defendants filed their motion to

13   opt-out. Therefore, the undersigned does not find good cause to grant defendants’ motion to opt

14   out. As the referral order required, the assigned Deputy Attorney General shall confer with

15   plaintiff prior to renewing the motion to opt out. In the alternative, the assigned Deputy Attorney

16   General shall contact the Courtroom Deputy, Alexandra Waldrop, at (916) 930-4187, to schedule

17   the settlement conference pursuant to the April 14, 2020 order. (ECF No. 24.)

18            Accordingly, IT IS HEREBY ORDERED that:

19            1. Defendants’ motion to opt out (ECF No. 26) is denied without prejudice;

20            2. The stay of this action is continued for sixty days; and
21            3. Within thirty days from the date of this order, the assigned Deputy Attorney General
22   shall: renew the motion to opt-out after speaking with plaintiff, or, in the alternative, contact the

23   Courtroom Deputy, Alexandra Waldrop, at (916) 930-4187, to schedule the settlement

24   conference.

25   Dated: August 19, 2020

26
27

28   /brow0699.opt

                                                         2
